Citation Nr: 1806693	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  11-21 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to service connected disabilities.


REPRESENTATION

Veteran represented by: The American Legion


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1979 to August 1983, from May 2005 to November 2005, and from January 2006 to March 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

This case was previously before the Board in September 2016.  The case was then appealed to the Court of Appeals for Veterans Claims (Court).  In a Court joint motion for remand (JMR), the Board decision denying service connection for headaches was vacated because the Veteran was not afforded an adequate medical examination.  The case was remanded to the Board for action consistent with the JMR.

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his headaches are directly or secondarily related to his time in active service.  

The Veteran was afforded an examination in December 2012 in which the examiner opined that it was not possible to state whether the Veteran's current headaches were due to or were caused by his headaches in service.  However, this examiner did not provide sufficient detail to allow the Board to make a fully informed evaluation of the Veteran's headaches.  Specifically, the examiner did not address whether it was as least as likely as not that the Veteran's headaches could be caused by or aggravated by one of his service connected conditions.  Therefore, the examination was inadequate and a new examination is warranted.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any of the Veteran's outstanding medical records and associate them with the claims file.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his headaches.  The claims file must be reviewed by the examiner and the report should note that review.

Based on the examination results and a review of the record, the examiner should opine on the following:

(a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headaches were incurred during active duty service.  

(b) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headaches were aggravated by active duty service.  

(c) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headaches are proximately due to any of his service connected disabilities.

The examiner should provide a complete rationale for any opinion provided.

3.  After #1 and #2 have been completed, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




